The evidence sufficiently estab*846lished that plaintiffs had a valid chattel mortgage lien upon the six cows purchased from the mortgagor and that defendant had constructive notice of plaintiffs’ lien when he purchased and slaughtered them. Thereafter, when, due to the mortgagor’s default, plaintiffs became entitled to possession of the cows, defendant’s assertion of title and refusal to pay plaintiffs’ damages, after demand, rendered defendant liable in conversion. Judgment affirmed, with costs. All concur.